DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a(1) as being anticipated by Ovsiannikov et al. [US 2010/0066857 A1].

Regarding claims 1 and 6, Ovsiannikov et al. discloses an optical detecting device (6) / a calibrating method (Fig. 2), comprising: 
an image capturing device (paragraph [0013]); and 
a processor coupled to a light source and the image capturing device (as shown in Figs. 3-5), wherein the processor is configured to: 
adjust a light intensity of the light source for irradiating a correction object corresponding to a target correction value in order that a gray value of at least one image block, captured by the image capturing device, of the correction object matches the target correction value, and record a 

Regarding claims 2 and 7, Ovsiannikov et al. discloses wherein the image capturing device is further configured to capture a flat region of the testing object to obtain a region image, and the processor is configured to copy the region image and splice a plurality of the region images copied into the testing object image, wherein the region image is smaller than the testing object image (Fig. 2, S2, see also paragraph [0023]).

Regarding claims 3 and 8, Ovsiannikov et al. discloses wherein the light source comprises a red light emitting unit, a green light emitting unit, and a blue light emitting unit, and the processor is configured to control the red light emitting unit, the green light emitting unit, and the blue light emitting unit to irradiate light on the testing object with the target light intensity of the red light emitting unit, the target light intensity of the green light emitting unit, and the target light intensity of the blue light emitting unit respectively, such that the image capturing device captures the testing object image of the testing object respectively, wherein the testing object image comprises a first light source image corresponding to the red light emitting unit, a second 

Regarding claims 4 and 9, Ovsiannikov et al. discloses wherein the target gray value comprises a red light target gray value, a green light target gray value, and a blue light target gray value, and the processor is further configured to: calculate, according to a plurality of pixel coordinates of the first light source image, the ratios of the red light target gray value to the gray value of the plurality of pixel coordinates of the first light source image, to obtain the mapping table correspondingly; calculate, according to a plurality of pixel coordinates of the second light source image, the ratios of the green light target gray value to the gray value of the plurality of pixel coordinates of the second light source image, to obtain the mapping table correspondingly; and calculate, according to a plurality of pixel coordinates of the third light source image, the ratios of the blue light target gray value to the gray value of the plurality of pixel coordinates of the third light source image, to obtain the mapping table correspondingly (paragraphs [0019]-[0040] teaches the implementation of the calibration matrix and correcting the ratios of the plurality of pixels corresponding to an image size, see also Fig. 1).

Regarding claims 5 and 10, Ovsiannikov et al. discloses wherein the processor is further configured to: control the light source to emit light on an object to be detected with the target light intensity, and control the image capturing device to capture an image of the object to be detected; and adjust, according to the mapping table, the gray value of a plurality of pixels of the .

Response to Arguments

Applicant’s arguments with respect to claims 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEORAM PERSAUD/Primary Examiner, Art Unit 2882